           Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 1 of 15




                      THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA



   MARIA LUZ KIRBY,
   6221 Arkendale Road
   Alexandria, VA 22307


    v.                            Plaintiff,

    UNITED STATES DEPARTMENT OF
    HOMELAND SECURITY;
    245 Murray Ln. SW
    Washington, DC 20528

    ALEJANDRO MAYORKAS, in his official                    Case No.
    capacity as United States Secretary of Homeland
    Security;
    245 Murray Ln. SW
    Washington, DC 20528
                                                           COMPLAINT FOR DECLARATORY
    UNITED STATES CITIZENSHIP AND                          AND INJUNCTIVE RELIEF AND
                                                           REVIEW OF AGENCY DECISION
    IMMIGRATION SERVICES (“USCIS”);                        UNDER THE ADMINISTRATIVE
    20 Massachusetts Ave NW                                PROCEDURE ACT
    Washington, DC 20529
    TRACY RENAUD, in her official capacity as
    Acting Director of the United States Citizenship
    and Immigration Services;
    20 Massachusetts Ave NW
    Washington, DC 20529

    KIMBERLY ZANOTTI, in her official capacity
    as Director, USCIS Washington Field Office,
    2675 Prosperity Ave.
    Fairfax, VA 20598

                                    Defendants.

  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND REVIEW OF
     AGENCY DECISION UNDER THE ADMINISTRATIVE PROCEDURE ACT

         Plaintiff Maria Luz Kirby (“Mrs. Kirby” or “Plaintiff”) brings this action to challenge

Defendant United States Citizenship and Immigration Services’ (“USCIS”) improper and unlawful




                                                  1
            Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 2 of 15




denial of her Form I-485, Application to Register Permanent Residence or Adjust Status (“I-485”).

Specifically, Mrs. Kirby seeks to challenge USCIS’s incongruous legal determination that she is

somehow simultaneously both an individual who is (1) “not lawfully admitted for permanent

residence” such that she cannot ever naturalize and obtain U.S. citizenship—but is also an

individual who (2) “hold(s) lawful permanent resident status” such that she is prevented from ever

adjusting her status to that of an alien lawfully admitted for permanent residence. USCIS’s legally

defective denial decision dated April 28, 2020 is not based upon any statute, regulation, case law,

or even any policy memoranda that has ever been issued by the agency. Defendants’ decision

was purely made up out of whole cloth based upon a complete misunderstanding of the nature of

Plaintiff’s application. Because Defendants’ decision is entirely unlawful and places Mrs. Kirby

in an unconscionable legal Catch-22, the Court should overturn this decision.


                                            INTRODUCTION


       1.        This action asks the Court to enter declaratory judgment and injunctive relief

against the above-named Defendants, pursuant to the Administrative Procedure Act (“APA”), 5

U.S.C. § 701, et seq., and the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., for Defendants’

improper denial of Mrs. Kirby’s Form I-485, Application to Register Permanent Residence or

Adjust Status (“I-485”).

       2.        Mrs. Kirby is eligible to adjust her status to that of a lawfully admitted permanent

resident based on her marriage to her U.S. citizen husband, Mr. Vernon Edwin Kirby, Jr.

       3.        Generally, after a U.S. citizen and his or her foreign-national spouse marry, the

U.S. citizen-spouse may file a Form I-130, Petition for Alien Relative, seeking classification of his

or her foreign-national spouse as being married to a U.S. citizen. See 8 U.S.C. § 1154(a)(1)(A)(i);




                                                 2
            Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 3 of 15




8 C.F.R §§ 204.1(a)(1) and 204.2(a).

       4.        If the foreign national spouse is in the United States, they may concurrently file a

Form I-485 Application to Register Permanent Residence or Adjust Status, with U.S. Citizenship

and Immigration Services (USCIS), to obtain lawful permanent residency under section 245 of the

Immigration and Nationality Act (INA).

       5.        USCIS subsequently conducts an investigation into the relationship to determine

whether the marriage is valid and bona fide. See 8 U.S.C. § 1154(a)-(b). If USCIS determines the

marriage was entered into in good faith and is valid, the agency “shall” approve the petition. See

8 U.S.C. § 1154(b).

       6.        In this case, on April 24, 2020, USCIS approved the validity of Mrs. Kirby’s

marriage to her husband and, thus approved Plaintiff’s I-130 petition. See Ex. 1.

       7.        But, on April 28, 2020, USCIS denied Mrs. Kirby’s I-485 application because she

was allegedly ineligible to adjust her status on the basis that she already “nominally hold(s) lawful

permanent resident status.” See Ex. 2.

       8.        USCIS reasoned that Mrs. Kirby had already been accorded lawful permanent

residency on April 13, 2009 based on her prior marriage to her now-deceased former husband

Josef Nelson Henderson. Id. Therefore, USCIS concluded that Mrs. Kirby could not “re-adjust”

her status again when she was already a lawful permanent resident.

       9.        But, when Mrs. Kirby had applied for naturalization to U.S. citizenship status in

2018 on the basis of having had five years of lawful permanent residence, USCIS denied her

application on the grounds that she was “not lawfully admitted for permanent residence” because

her marriage to Josef Nelson Henderson was invalid at the time (albeit unbeknownst to Mrs.

Kirby). See Ex. 3.




                                                 3
          Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 4 of 15




       10.       USCIS’s April 28, 2020 decision denying Mrs. Kirby’s I-485 application to adjust

status was manifestly erroneous as a matter of law because Defendants incorrectly concluded that

Mrs. Kirby was trying to “re-adjust” to a status she already held even though USCIS had previously

concluded on September 27, 2018 that Mrs. Kirby was never lawfully admitted for permanent

residence. Therefore, she was not trying to “re-adjust” to a status she already possessed, but was

instead simply trying to adjust her status in the first instance to a status that USCIS stated that she

did not lawfully possess.

       11.       Moreover, USCIS did not cite to any statues, regulations, or case law to support

its decision denying Mrs. Kirby’s I-485 application because no such legal authority exists to

support Defendants’ decision.

       12.       The only authority Defendants cited for the denial — Letter, Skerett, Chief

Immigrant Branch Adjudications HQ 245-C (July 19, 1993), reprinted in 70 No. 34 Interpreter

Releases 1172, 1186-87 — only states that “[t]here is no provision allowing an individual to

voluntarily renounce lawful permanent resident status within the United States for the purpose of

acquiring some other immigrant classification which he or she would prefer over the present

classification . . . Nor do we see the need for allowing an individual to apply to change his or her

class of admission for lawful permanent residence.” See Ex. 4 (emphasis added).

       13.       This memorandum only addressed the scenario of whether a person with lawful

permanent residency could voluntarily renounce their current status and “re-adjust” again to lawful

permanent residency on the basis of a different category of eligibility. This memorandum did not

at all address the question at hand in this case, which is whether a person who has been adjudicated

by USCIS as having been “not lawfully admitted for permanent residence” can subsequently adjust

their status to lawful permanent resident on the basis of a subsequent bona fide marriage to a U.S.




                                                  4
             Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 5 of 15




citizen.

           14.    USCIS’s decision to deny Mrs. Kirby’s application to adjust status is plainly

erroneous and is unsupported by any legal authority. Moreover, it is fundamentally arbitrary and

capricious in that Defendants are knowingly simultaneously employing two entirely inconsistent

legal theories [i.e. a) she is not a lawful permanent resident such that she may be denied citizenship;

but b) she is a lawful permanent resident such that she may be denied adjustment of status] to deny

her any relief regardless of the application she files.

           15.    Finally, this is a case about a real human being who is a hard-working, tax-paying,

mother to a U.S. citizen son, and wife to a U.S. citizen husband. These relatives both deeply love

Mrs. Kirby and need her in their lives in the United States. Defendants’ arbitrary and capricious

actions have needlessly caused, and continue to cause, irreparable harm to Mrs. Kirby. Her entire

life hangs in legal limbo indefinitely as she cannot obtain concrete status in the United States. The

daily stress of possibly being torn away from her husband and son completely and unfairly hang

over Mrs. Kirby’s life and there is no legal basis to support this unconscionable outcome.

Consequently, Mrs. Kirby is seeking declaratory and injunctive relief from this Court.


                                                  PARTIES

           16.    Plaintiff, Mrs. Maria Luz Kirby, is a citizen and national of Argentina who resides

in Alexandria, Virginia with her U.S. citizen husband, Mr. Vernon Edwin Kirby, Jr., and her son,

Thomas Josef Kirby. Mrs. Kirby, the beneficiary of an approved I-130 filed by Mr. Kirby, is

seeking to adjust her status based on her current marriage to a U.S. citizen.

           17.    Defendant, Department of Homeland Security (“DHS”) is a federal agency

responsible for administering the laws of Congress as to the approval or denial of immigration

benefits under the INA and is the parent agency of U.S. Citizenship and Immigration Services.




                                                   5
            Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 6 of 15




          18.    Defendant, U.S. Citizenship and Immigration Services, is an agency of the federal

government within the Department of Homeland Security and is responsible for the administration

of laws and statutes governing immigration and naturalization and the adjudication of petitions for

immigration benefits, including petitions for alien relatives and petitions for adjustment of status.

          19.    Defendant, Alejandro Mayorkas, in his official capacity as United States Secretary

of Homeland Security, holds responsibility for the administration of applicable laws and statutes

governing immigration and naturalization. He is charged with enforcement of the Immigration and

Nationality Act and is further authorized to delegate such powers and authority to subordinate

employees of DHS. More specifically, the Secretary is responsible for the adjudication of petitions

for immigration benefits, including petitions for alien relatives and petitions for adjustment of

status.

          20.    Defendant, Tracy Renaud, is the Acting Director of U.S. Citizenship and

Immigration Services, and is responsible for the administration of immigration and naturalization

adjudication functions and establishing immigration rules, services, policies, and priorities. These

functions include the adjudication of petitions for immigration benefits, including petitions for

alien relatives and petitions for adjustment of status.

          21.    Defendant, Kimberly Zanotti, is the Director of the USCIS Washington Field

Office in Fairfax, Virginia, and is a federal officer acting within the parameters of her authority as

the Washington Field Office decision maker concerning all petitions and applications for

immigration benefits. In her official capacity, Defendant Zanotti was responsible for ensuring that

Mrs. Kirby’s I-485, Application to Register Permanent Residence or Adjust Status, would be

adjudicated according to the lawful statutes and regulations of the United States.




                                                  6
          Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 7 of 15




                                      JURISDICTION AND VENUE

        22.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 and 5

U.S.C. § 702. The Court also has federal question jurisdiction because this action arises under the

Immigration and Nationality Act (“INA”). This Court has the authority to grant the requested relief

in this matter pursuant to the Administrative Procedure Act, 5 U.S.C. §§ 705 and 706; and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

        23.      Specifically, this Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331, which provides that “district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” Further, the Declaratory Judgment

Act, 28 U.S.C. § 2201, provides that: “[i]n a case of actual controversy within its jurisdiction . . .

any court of the United States, upon the filing of an appropriate pleading, may declare the rights

and other legal relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.”

        24.      Moreover, jurisdiction exists to review adjustment of status decisions where the

denial decision is purely a question of law and the denial did not take place as a result of an exercise

of agency discretion. See Mawalla v. Chertoff, 468 F. Supp. 2d 177, 178 (D.D.C. 2007);

Ravulapalli v. Napolitano, 773 F. Supp. 2d 41, 50–51 (D.D.C. 2011); Pinho v. Gonzales, 432 F.3d

193, 203–04 (3d Cir. 2005); Sepulveda v. Gonzales, 407 F.3d 59, 62–63 (2d Cir. 2005); Succar v.

Ashcroft, 394 F.3d 8, 19 (1st Cir. 2005); Iddir v. INS, 301 F.3d 492, 497–98 (7th Cir. 2002);

Montero–Martinez v. Ashcroft, 277 F.3d 1137, 1141–43 (9th Cir. 2002).

        25.      Venue is proper under 28 U.S.C. § 1391(e) because this is a civil action brought

against USCIS, an agency of the United States; and against Defendants, who are officers of the

United States being sued in their official capacities. Further, a substantial part of the events or




                                                   7
          Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 8 of 15




omissions giving rise to this action occurred in the Washington Field Office of USCIS and

Defendants reside in this District.


                                             STANDING


        26.      Plaintiff Maria Luz Kirby has a legally protected interest in a correct decision by

the Defendants on her I-485 application which is not arbitrary and capricious, nor an abuse of

discretion, and which is in accordance with law, per 5 U.S.C. § 706(2). Defendants’ failure to

issue this legally correct decision has caused Plaintiff concrete and particularized injury in that, as

a result of this inaction, Plaintiff cannot live, work, travel abroad, or invest without great stress in

the United States for fear that she may lose her tenuous status at any moment. In addition, there is

a causal connection between the injury-in-fact and the Defendants’ challenged behavior in that it

is precisely the Defendants’ erroneous legal adjudication of Plaintiff’s I-485 application which

prevents Plaintiff from legally living, working, travelling abroad, or investing without stress in the

United States and it is certain that the injury-in-fact will be redressed by a favorable ruling in that

such a ruling will enable Plaintiff to live, work, travel abroad, and invest freely in the United States.

Accordingly, Plaintiff has standing to bring this action. See Lujan v. Defs. of Wildlife, 504 U.S.

555, 560-61 (1992).


                     EXHAUSTION OF ADMINISTRATIVE REMEDIES


        27.      USCIS’s denial of Mrs. Kirby’s I-485 application constitutes a final agency action

that may be appealed to the federal court. See Darby v. Cisneros, 509 U.S. 137 (1993); Young v.

Reno, 114 F.3d 879 (9th Cir. 1997); Chu Inv., Inc. v. Mukasey, 256 Fed. App’x. 935 (9th Cir.

2007). Neither the INA nor DHS regulations at 8 C.F.R. § 103.3(a) require administrative appeal




                                                   8
          Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 9 of 15




of the denial.

        28.      Under 5 U.S.C. §§ 702 and 704, Mrs. Kirby has suffered a “legal wrong” and has

been “adversely affected or aggrieved” by agency action for which there is no adequate remedy at

law.


                                   STATEMENT OF FACTS


        29.      Mrs. Maria Luz Kirby (née Maria Luz Gonzalez Ponce De Leon) is a 50-year-old

citizen and national of Argentina who currently resides in Alexandria, Virginia. She was lawfully

admitted to the United States on an F-1 student visa in 1996.

        30.      On November 19, 2001, Mrs. Kirby married U.S. citizen Joseph Nelson

Henderson. On November 10, 2005, Mrs. Kirby gave birth to their son, Thomas Josef Henderson.

Joseph Nelson Henderson subsequently died on June 28, 2006.

        31.      After Mr. Henderson’s death, on July 3, 2007, Mrs. Kirby filed Form I-485,

Application to Register Permanent Residence or Adjust Status, concurrently with Form I-360,

Petition for Amerasian, Widow(er), or Special Immigrant (“I-360”), a self-petition seeking to be

classified as a widow of a U.S. citizen, in order to be eligible to receive a Green Card.

        32.      USCIS approved Mrs. Kirby’s I-360 on July 20, 2007.

        33.      On April 13, 2009, USCIS approved Mrs. Kirby’s I-485, granting her lawful

permanent resident status as a widow in immigrant classification IW6.

        34.      On September 5, 2017, Mrs. Kirby filed a Form N-400, Application for

Naturalization, to become a U.S. citizen. On May 4, 2018, she appeared for her USCIS

naturalization interview to determine her eligibility for U.S. citizenship. On September 27, 2018,

USCIS denied Mrs. Kirby’s Application for Naturalization. See Ex. 3.




                                                 9
         Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 10 of 15




       35.       USCIS’s reasoning for denying Mrs. Kirby’s Application for Naturalization was

that, on November 19, 2001, the date Mrs. Kirby married Joseph Nelson Henderson, he was also

married to a woman named Edilia Lourdes Cerda—a fact unbeknownst to Mrs. Kirby until USCIS

disclosed this revelation to her during her naturalization adjudication—17 years after she married

Mr. Henderson.

       36.       Because Mr. Henderson was still legally married to someone else when he married

Mrs. Kirby, it meant that his marriage to Mrs. Kirby was never legally valid, and consequently—

according to USCIS—this meant that Mrs. Kirby could not demonstrate that she had ever been

lawfully admitted for permanent residency.

       37.       USCIS’s decision denying Mrs. Kirby’s naturalization application specifically did

not enter any finding that Mrs. Kirby acted in any inappropriate manner whatsoever. On the

contrary, the decision explicitly made great effort to cite and emphasize the language of the “non-

fraud” and “error” jurisprudence as its basis for denying Mrs. Kirby’s citizenship application.

       38.       On October 22, 2010, Mrs. Kirby married U.S. citizen Vernon Edwin Kirby Jr. in

Alexandria, Virginia. Mr. and Mrs. Kirby have now been married for over 10 years.

       39.       On November 9, 2018, Mr. Kirby filed an I-130 petition to permit Mrs. Kirby to

become a lawful permanent resident on the basis of her marriage to a U.S. citizen. They also filed

an I-485 application for adjustment of status to permit Mrs. Kirby to obtain lawful permanent

residence in the United States.

       40.       On April 24, 2020, USCIS approved Mr. Kirby’s I-130; but four days later, denied

Mrs. Kirby’s I-485 application to adjust her status to that of a lawful permanent resident. USCIS

provided the following reasoning for their I-485 denial:




                                                10
         Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 11 of 15




                USCIS acknowledges and understands that you wish to “re-adjust”
                to permanent resident status based on your subsequent re-marriage
                to Vernon Edwin Kirby Jr. On April 24, 2020, USCIS approved the
                Form 1-130 Mr. Kirby filed for your benefit. However, since you
                nominally hold lawful permanent resident status, in spite of the legal
                defect in your status, you are ineligible to “re-adjust” on a different
                basis. See Letter, Skerett, Chief Immigrant Branch Adjudications
                HQ 245-C (July 19, 1993), reprinted in 70 No. 34 Interpreter
                Releases 1172, 1186-87.

                The evidence of record shows that, when you filed your application,
                you were present in the United States pursuant to a facially valid
                Form 1-551, Permanent Resident Card.

        41.      Under the logic of USCIS’s decision, Mrs. Kirby is now in an anomalous

immigration status. She is only considered a lawful permanent resident when it is convenient for

Defendants to deny her ability to adjust her status to that of lawful permanent residency, but she

is not considered a lawful permanent resident for naturalization purposes.

        42.      USCIS’s April 28, 2020 decision denying Mrs. Kirby’s I-485 application for

adjustment of status was manifestly erroneous as a matter of law because Defendants incorrectly

concluded that Mrs. Kirby was trying to “re-adjust” to a status she already held. This conclusion

was false because USCIS had previously concluded on September 27, 2018 that Mrs. Kirby was

never lawfully admitted for permanent residence. Therefore, Mrs. Kirby was simply trying to

adjust her status in the first instance to a status that USCIS stated that she did not currently lawfully

possess, and was not trying to “re-adjust” to a status she already had.

        43.      Moreover, USCIS did not cite to any statues, regulations, or case law to support

its decision denying Mrs. Kirby’s I-485 application because no such legal authority exists to

support Defendants’ decision.




                                                   11
         Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 12 of 15




       44.       The only authority Defendants cited for the denial — Letter, Skerett, Chief

Immigrant Branch Adjudications HQ 245-C (July 19, 1993), reprinted in 70 No. 34 Interpreter

Releases 1172, 1186-87 — only states that “[t]here is no provision allowing an individual to

voluntarily renounce lawful permanent resident status within the United States for the purpose of

acquiring some other immigrant classification which he or she would prefer over the present

classification . . . Nor do we see the need for allowing an individual to apply to change his or her

class of admission for lawful permanent residence.” See Ex. 4 (emphasis added).                   This

memorandum did not all address the question at hand in this case, which is whether a person who

has been adjudicated by USCIS as having been “not lawfully admitted for permanent residence”

can subsequently adjust their status to lawful permanent resident on the basis of a subsequent bona

fide marriage to a U.S. citizen.

       45.       USCIS’s decision to deny Mrs. Kirby’s application to adjust status is plainly

erroneous and is unsupported by any legal authority. Moreover, it is fundamentally arbitrary and

capricious in that Defendants are knowingly simultaneously employing two entirely inconsistent

legal theories [i.e. a) she is not a lawful permanent resident such that she may be denied citizenship;

but yet b) she is a lawful permanent resident such that she may be denied adjustment of status] to

deny her relief regardless of the application she files.

       46.       Finally, as stated above, this is a case about a real human being who is a hard-

working, tax-paying, mother to a U.S. citizen son, and wife to a U.S. citizen husband, who both

deeply love her and need her in their lives in the United States. Defendants’ arbitrary and

capricious actions have needlessly caused, and continue to cause, irreparable harm to Mrs. Kirby.

Mrs. Kirby hangs in legal limbo indefinitely and cannot obtain concrete status in the United States.

The daily stress of possibly being torn away from her husband and son completely and unfairly




                                                  12
         Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 13 of 15




hang over Mrs. Kirby’s entire life and there is no legal basis to support this unconscionable

outcome. Consequently, Mrs. Kirby is seeking declaratory and injunctive relief from this Court.


                                  FIRST CLAIM FOR RELIEF

 (Agency Action that is Arbitrary and Capricious, an Abuse of Discretion, and Otherwise
 Not In Accordance with Law in Violation of the Administrative Procedure Act, 5 U.S.C. §
                                       706(2)(A))

        47.      Plaintiffs re-alleges and incorporates by reference all of the allegations of

paragraphs 1 through 46 above.

        48.      This Court may hold unlawful and set aside agency action that, inter alia, is found

to be: “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” 5

U.S.C. § 706(2)(C); or “without observance of procedure required by law,” 5 U.S.C. § 706(2)(D).

“Agency action” includes, in relevant part, “an agency rule, order, license, sanction, relief, or the

equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13).

        49.      USCIS’s denial is arbitrary and capricious because Defendants are knowingly

simultaneously employing two entirely inconsistent legal theories [i.e. a) she is not a lawful

permanent resident such that she may be denied citizenship; but yet b) she is a lawful permanent

resident such that she may be denied adjustment of status] to deny her relief regardless of the

application she files.

        50.      USCIS’s decision to deny Mrs. Kirby’s application to adjust status is also plainly

erroneous and is unsupported by any legal authority

        51.      Given USCIS’s legal conclusion in Mrs. Kirby’s naturalization case that she was

not lawfully admitted for permanent residence, there was no basis for USCIS to deny her I-485

application for adjustment of status, and the agency is now required to allow her to adjust her status

to that of lawful permanent resident status.




                                                 13
         Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 14 of 15




       52.      Defendants’ violation caused harm and continues to cause harm to Mrs. Kirby.


                                  SECOND CLAIM FOR RELIEF


    (Relief Requested Seeking Reversal of Plaintiff’s I-485 Denial under the Declaratory
                         Judgement Act, 28 U.S.C. § 2201, et seq.)

       53.      Plaintiffs re-alleges and incorporates by reference all of the allegations of

paragraphs 1 through 46 above.

       54.      Plaintiff alleges that she is eligible to adjust her status based on her approved I-

130, filed by her husband Mr. Vernon Kirby, given that Mrs. Kirby has been adjudicated by USCIS

to be an individual who is “not lawfully admitted for permanent residence.”

       55.      USCIS’s decision to deny Mrs. Kirby’s application to adjust status is plainly

erroneous and is unsupported by any legal authority

       56.      Plaintiff further alleges that Defendants’ denial of her I-485 was erroneous as a

matter of law and should be overturned.


                                   PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully requests this Court:

       (1)    Declare that the USCIS denial is arbitrary, capricious, an abuse of discretion, or

              otherwise not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A);

       (2)    Enter judgement in the favor of Plaintiff Maria Luz Kirby and against the

              Defendants, finding that the acts of the Defendants complained of herein are in

              violation of law, and issue an order reopening and granting Mrs. Kirby’s I-485

              Application to Register Permanent Residence or Adjust Status, as having been

              properly and timely filed in accordance with the law and having met all legal and




                                                14
       Case 1:21-cv-00414-CJN Document 1 Filed 02/17/21 Page 15 of 15




            evidentiary requirements;

     (3)    To enter an order directing Defendants and their agents to issue immediately all

            necessary and appropriate documents to Plaintiff to evidence the approval of

            Plaintiff’s I-485;

     (4)    To award Mrs. Kirby with lawful permanent residency as of April 28, 2020, the

            date of the original denial decision in this case;

     (5)    To enter an order awarding Plaintiff her attorneys’ fees and costs; and

     (6)    To enter an order granting such other relief as the Court may deem just, equitable,

            and proper including discovery into why Defendants improperly denied this case,

            who issued the order to deny this case, and on what basis was the case denied.




Dated: February 17, 2021                                   Respectfully submitted,

                                                           /s/ Leon Fresco
                                                           Leon Fresco, Esq.
                                                           Holland & Knight, LLP
                                                           800 17th Street, NW, Suite 1100
                                                           Washington, DC 20006
                                                           Telephone: (202) 469-5129
                                                           Fax: (202) 955-5564
                                                           Email: leon.fresco@hklaw.com


                                                           Counsel for Plaintiff




                                              15
